         Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 1 of 22



AMY JANE LONGO
REGIONAL TRIAL COUNSEL
Finola H. Manvelian
Wendy E. Pearson
Attorneys for Plaintiff
SECURITIES AND EXCHANGE COMMISSION
Los Angeles Regional Office
444 South Flower St, Suite 900
Los Angeles, CA 90071
(323) 965-3835 (Longo)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE COMMISSION,                         Case No.

                               Plaintiff
                                                             COMPLAINT
                     vs.

 TELEFONAKTIEBOLAGET LM ERICSSON,

                               Defendant.


       Plaintiff U.S. Securities and Exchange Commission (the “SEC”) alleges:

                                            SUMMARY

       1.      This matter arises from violations of the anti-bribery, recordkeeping, and internal

accounting controls provisions of the Foreign Corrupt Practices Act (“FCPA”) [15. U.S.C.

§§ 78dd-1, 78m(b)(2)(A)-(B)] by defendant Telefonaktiebolaget LM Ericsson (“Ericsson”), a

multinational networking and telecommunications equipment and services company

headquartered in Sweden.

       2.      From 2011 through early 2017, Ericsson subsidiaries paid approximately $62

million in bribes to government officials through third parties in Djibouti, Saudi Arabia, and

China to obtain or retain business. Ericsson realized approximately $427 million in profits from
          Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 2 of 22



business obtained through the use of these illicit payments. Ericsson’s practice involved either

entering into agreements with third party consultants who had connections with or access to

public officials, and/or paying for travel and entertainment expenses for foreign officials and

sometimes their families in order to influence their decision-making.

        3.       In Vietnam and Indonesia, Ericsson subsidiaries used consultants to create slush

funds of approximately $56 million and the ultimate recipients of these funds were unknown.

The consultants in Vietnam and Indonesia served strictly as intermediaries to transfer money to

third parties.

        4.       In China, Ericsson subsidiaries made approximately $31.5 million in payments

pursuant to sham service provider agreements under which no legitimate services were provided.

These payments were made so as to continue to use and pay third party agents in China in

contravention of Ericsson’s policies and procedures.

        5.       Ericsson also made a payment in the amount of $450,000 through a subsidiary to

a consulting company in Qatar that was not in compliance with Ericsson’s internal accounting

controls. Employees of the Ericsson subsidiary, at the direction of a senior employee, created a

sham consultancy agreement to disguise the payment to the consultant.

        6.       These illicit payments were improperly characterized in the books and records of

Ericsson’s subsidiaries as legitimate expenses and consolidated in Ericsson’s financial

statements, which were filed with the SEC throughout the relevant period.

        7.       As a result of its conduct in Djibouti, Saudi Arabia, and China, Ericsson, through

its subsidiaries, violated Section 30A of the Securities Exchange Act of 1934 (“Exchange Act”)

[15 U.S.C. § 78dd-1] when it authorized or paid bribes to foreign officials in order to obtain or

retain business.



                                                  2
          Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 3 of 22



        8.       As a result of its conduct in Djibouti, Saudi Arabia, China, Vietnam, Indonesia

and Kuwait, Ericsson, through its subsidiaries, violated Section 13(b)(2)(A) of the Exchange Act

[15 U.S.C. § 78m(b)(2)(A)] when it created false books and records by failing to accurately or

completely record payments to third parties and to foreign officials. Ericsson also violated

Section 13(b)(2)(B) of the Exchange Act [15 U.S.C. § 78m(b)(2)(B)] by failing to have sufficient

internal accounting controls in place to detect and prevent the authorization or payment of

improper payments.

                                  JURISDICTION AND VENUE

        9.       This Court has jurisdiction over this action under Sections 21(d), 21(e) and 27 of

the Exchange Act [15 U.S.C. §§ 78u(d), 78u(e) and 78aa].

        10.      Ericsson, directly or indirectly, made use of the means or instrumentalities of

interstate commerce, of the mails, or of the facilities of a national securities exchange in

connection with the transactions, acts, practices, and courses of business alleged in this

Complaint.

        11.      Venue is proper in this District pursuant to Section 27 of the Exchange Act [15

U.S.C. § 78aa]. Certain acts or transactions constituting the violations by Ericsson occurred in

this district.

                                           DEFENDANT

        12.      Telefonaktiebolaget LM Ericsson (“Ericsson” or the “Company”) is a

multinational networking and telecommunications equipment and services company

headquartered in Sweden. Throughout the relevant time period, Ericsson’s common shares were

registered with the SEC pursuant to Section 12(b) of the Exchange Act [15 U.S.C. § 781] and

traded in the form of American Depositary Shares that were represented by American Depositary

Receipts listed on the NASDAQ. As such, Ericsson was required to file reports, including Form

                                                  3
         Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 4 of 22



20-F, with the SEC pursuant to Section 13(a) of the Exchange Act [15 U.S.C. § 78m] and related

rules thereunder, and was an “issuer” within the meaning of the FCPA [15 U.S.C. § 78dd-1].

                                    RELATED ENTITIES

       13.     Ericsson AB (“EAB”) is a wholly owned subsidiary of Ericsson established in

Sweden. EAB is one of Ericsson’s largest subsidiaries. Ericsson exercised control over the

activities of EAB. EAB’s board included some Ericsson executives, and EAB’s senior managers

reported to Ericsson’s management. EAB’s books and records were consolidated into Ericsson’s

financial statements filed with the SEC.

       14.     Ericsson Egypt Ltd (“Ericsson Egypt”) is a majority-owned foreign subsidiary of

Ericsson. The head of Ericsson’s Middle East region and individuals employed by Ericsson

Egypt oversaw Ericsson’s operations in North East Africa, including Djibouti. Ericsson Egypt’s

books and records were consolidated into Ericsson’s financial statements.

       15.     Ericsson operated in China through its foreign subsidiaries, including Ericsson

(China) Company Ltd., Ericsson (China) Communications Co., Ltd. and Ericsson Hong Kong, as

well as its indirect majority-owned joint venture, Nanjing Ericsson Panda Communications

Company Ltd., (collectively referred to as “Ericsson China”). The financial statements of

Ericsson China were consolidated with those of Ericsson.

       16.     PT Ericsson Indonesia (“Ericsson Indonesia”) is a majority-owned foreign

subsidiary of Ericsson established in Indonesia. The financial statements of Ericsson Indonesia

were consolidated with those of Ericsson.

       17.     Ericsson Vietnam Co. Ltd. (“Ericsson Vietnam”) is a wholly owned foreign

subsidiary of Ericsson established in Vietnam. The financial statements of Ericsson Vietnam

were consolidated with those of Ericsson.



                                                4
         Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 5 of 22



       18.     Ericsson Resource & Competence Center Sdn. Bhd. (“Ericsson Malaysia”), is a

wholly-owned foreign subsidiary of Ericsson that operates in Malaysia. The financial statements

of Ericsson Malaysia were consolidated with those of Ericsson.

                                  FACTUAL ALLEGATIONS

A.     The Djibouti Bribery Scheme

       19.     Beginning in approximately 2011, Ericsson, through the head of Ericsson’s

Middle East region and employees of Ericsson Egypt, authorized and directed the payment of

bribes in Djibouti in order to obtain a contract from a state owned telecommunications company

(“Djibouti SOE”).

       20.     EAB had planned to bid for a large networking contract with the Djibouti SOE in

2010. An Ericsson Egypt employee informed Ericsson’s head of Northeast Africa that EAB

could win the contract with Djibouti SOE if EAB paid bribes to foreign officials in Djibouti.

Later, these employees also heard this directly from a Djibouti foreign official.

       21.     Fearing that they may not be awarded the contract, the head of Ericsson’s Middle

East region and employees of Ericsson Egypt devised a plan to bribe the government officials.

For this purpose, EAB, through its Ethiopia branch, retained a consulting company (the “Djibouti

Consultant”) that was owned by the wife of a senior Djibouti foreign official and controlled by

the same Djibouti foreign official. This fact was known to the head of Ericsson’s Middle East

region and employees of Ericsson Egypt.

       22.     In October 2010, EAB submitted a bid to Djibouti SOE, and on May 11, 2011,

Djibouti SOE signed a contract with EAB valued at approximately €20,300,000 ($29 million).

       23.     On June 16, 2011, EAB’s branch in Ethiopia and the Djibouti Consultant signed a

consulting agreement. The services contemplated in the contract were never intended to be



                                                 5
         Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 6 of 22



performed. In fact, the consulting agreement was a sham and was intended primarily to funnel

bribes to the Djibouti foreign official.

       24.     Thereafter, Ericsson’s head of Northeast Africa received pressure from two

foreign officials (“Djibouti Foreign Official 1” and “Djibouti Foreign Official 2”) for EAB’s

Dubai branch to pay the Djibouti Consultant. Both of these foreign officials had decision-making

authority over the bid for the contract with Djibouti SOE.

       25.     For example, on August 14, 2011, Ericsson’s head of Northeast Africa stated in

an email, “I just got another call from [Djibouti Foreign Official 1]. We need to wire the

payment within the current week.”

       26.     On August 17, 2011, Ericsson’s head of Northeast Africa stated, “I just got now a

call from [representatives of Foreign Official 2]. I really need ... to wire the $.”

       27.     On August 18, 2011, Ericsson’s head of Northeast Africa emailed a payment

processor, “Tell me what can I do to make [the payment] happen fast. I am getting strong

pressures from [Foreign Official 2]. This is not nice.”

       28.     On August 23, 2011, the Djibouti Consultant told Ericsson’s head of Northeast

Africa that if the consulting payment was not made, the Djibouti SOE would no longer be

interested in pursuing business with Ericsson.

       29.     On or around August 24, 2011, EAB, through its branch in Dubai, transferred

approximately $1,441,050 (EUR 1,000,000) to the Djibouti Consultant through a U.S.-based

correspondent account.

       30.     EAB, through its Dubai branch, made two additional payments to the Djibouti

Consultant in or around October 2011 and March 2012. The three payments to the Djibouti




                                                   6
          Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 7 of 22



Consultant totaled approximately $2.1 million. The payments were made in U.S. dollars through

correspondent bank accounts in New York.

         31.   Ericsson’s head of Northeast Africa, who authorized the payments, knew that the

Djibouti Consultant would transfer a significant portion of the consulting fees to the two foreign

officials with decision-making power in exchange for obtaining the contract with Djibouti SOE.

         32.   On September 21, 2011, Ericsson issued a press release announcing that the

company had been awarded a contract with the Djibouti SOE.

         33.   The head of Ericsson’s Middle East region and Ericsson Egypt employees falsely

booked the payments to the Djibouti Consultant in the books of EAB’s Dubai branch under a

cost of sales account, when they were, in fact, bribes to foreign officials in Djibouti. The EAB

Dubai branch’s books and records were consolidated into Ericsson’s financial statements.

The Saudi Arabia Bribery Scheme

         34.   In 2012 and 2013, Ericsson, through the Saudi Arabia branch of EAB, made

payments to two consultants in Saudi Arabia (“Saudi Consultant A” and “Saudi Consultant B”)

in connection with securing business from a state-owned telecommunications company (“Saudi

SOE”).

         35.   Saudi Consultant A and Saudi Consultant B were retained because the head of

EAB’s Saudi branch believed that their owners had influence over Saudi SOE officials making

decisions on contracts pertaining to Saudi SOE.

         36.   The head of EAB’s Saudi branch and the head of Ericsson’s Middle East region

signed these consulting agreements and authorized the payments to the consultants while

knowing or recklessly ignoring red flags which indicated a high probability that at least a portion

of these commissions were intended for, or would be passed to, foreign officials at Saudi SOE to

obtain or retain telecommunication contracts.
                                                  7
         Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 8 of 22



       37.      For example, the contracts with both consultants described identical services. The

services contemplated in the contract were never intended to be performed.

       38.      In fact, besides its owners, Saudi Consultant A had only one employee.

Additionally, Saudi Consultant A had only one client – EAB’s Saudi branch. Saudi Consultant A

was formed in January 2012, almost one year after the agreement was signed, specifically for the

purpose of receiving payments pursuant to the consulting agreement with EAB’s Saudi branch.

Similarly, one of Saudi Consultant B’s references was a senior official at Saudi SOE.

       39.      EAB’s Saudi branch employees did not follow Ericsson’s internal policies in

retaining the two consultants. EAB’s Saudi branch employees completed the due diligence on

Saudi Consultant A and Saudi Consultant B almost one year after the agreements with the

consultants were signed. The due diligence was a sham and was conducted only because it was

necessary to begin making payments.

       40.      In or around December 2012, in connection with payments made to both

consultants, a senior foreign official with decision making authority at the Saudi SOE pressured

the head of EAB’s Saudi branch to make higher payments to Saudi Consultant A and Saudi

Consultant B.

       41.      Saudi Consultant B claimed to be based in Saudi Arabia, yet some of the

payments EAB made through its Saudi branch to Saudi Consultant B were sent to a Channel

Islands bank account. Some of the payments to Saudi Consultant B were made on the same day

as the payments made to Saudi Consultant A.

       42.      Between March 2012 and February 2013, Ericsson, through EAB’s Saudi branch,

paid a total of approximately $40 million to the two Saudi Consultants and received nine

contracts from Saudi SOE valued at more than $700 million.



                                                 8
          Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 9 of 22



        43.    Internally, EAB employees referred to these payments as “corporate marketing

fees” which some employees believed to be code for bribes. Additionally, one EAB executive

acknowledged that the payments to the consultants were extraordinarily large.

        44.    An employee of EAB’s Saudi branch communicated with the owners of Saudi

Consultant A and Saudi Consultant B regarding the sham consulting agreements using U.S.-

based email servers. Ericsson recorded the payments to Saudi Consultant A and Saudi

Consultant B on the books of EAB’s Saudi branch as cost of sales. The financial results of

EAB’s Saudi branch were consolidated into Ericsson’s financial statements.

The Saudi Arabia & China Leisure Trips

        45.    Ericsson, through EAB’s Saudi branch and Ericsson China, funded leisure travel

and entertainment for foreign officials from Saudi SOE and China, respectively, in exchange for

new or continuing business from state-owned entities.

        46.    Between 2015 and 2017, EAB’s Saudi branch paid for lavish non-business related

trips for two Saudi SOE employees who had decision-making authority at the Saudi SOE. At that

time, the Saudi SOE had contracts with several different telecommunications companies. EAB,

through its Saudi branch, paid for travel and entertainment expenses for the Saudi SOE

employees, and occasionally one of their spouses, in order to secure an advantage over

Ericsson’s competitors in obtaining additional and continuing orders from the Saudi SOE.

        47.    For example, EAB’s Saudi branch paid for plane tickets, which cost

approximately $70,000, for a Saudi SOE executive and seven of his family members to travel

from Riyadh, Saudi Arabia to Los Angeles, California, between August 8 and September 15,

2016. Additional pleasure trips to Paris were provided to the two Saudi SOE employees. EAB’s

Saudi branch paid for spa services, shopping, and accommodations at five star hotels on some of

these trips.
                                               9
        Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 10 of 22



       48.     During this period, EAB’s Saudi branch generated at least $40.54 million of gross

revenues from the Saudi SOE.

       49.     Similarly, Ericsson China, paid for leisure trips for Chinese foreign officials in

order to obtain business from a state-owned telecommunications company in China (“China

SOE”). These trips were paid through an off-the-books structure created at the direction of the

head of Ericsson’s Asia Pacific Region in order to disguise expenditures for gifts, trips, and

entertainment of Chinese government officials and employees of China SOE. Ericsson China

employees effectuated the structure by knowingly signing purchase requests and approving

invoices submitted by third party service providers for services that were never provided. In at

least one instance, Ericsson China employees facilitated payments to a fake service provider for

the purpose of funneling money to agents and to cover travel and entertainment expenses for

Chinese foreign officials.

       50.     From 2013 to 2015, Ericsson China paid $19.5 million to third party service

providers, in part to fund gifts and leisure trips given to Chinese foreign officials.

       51.     Ericsson China paid approximately $3.2 million in travel expenses provided from

May 2013 through December 2013 for executives at the China SOE to destinations including the

United States, Australia, and France. In one instance, in May 2013, Ericsson China paid for a

delegation of China SOE employees for a trip to the United States and the United Kingdom, with

luxury accommodations, including stops in Palo Alto, Las Vegas, Phoenix, Chicago, and

London. The China SOE awarded Ericsson China contracts between May 2013 and December

2013 worth over $294 million.




                                                  10
        Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 11 of 22



       52.     Ericsson China held letters of guarantee at several hotels and a travel agency that

allowed Ericsson’s agents to place travel and entertainment expenses for Chinese officials on

Ericsson China’s tab.

       53.     The trips described above appear to have been purely for sightseeing and had no

legitimate business purpose. No Ericsson, EAB Saudi branch, or Ericsson China employees

accompanied the foreign officials from Saudi Arabia or China, and the foreign officials did not

participate in any business meetings or product demonstrations on these trips.

       54.     The trips described above were falsely booked as legitimate travel and

entertainment expenses in the books of Ericsson China and EAB’s Saudi branch which were

consolidated into Ericsson’s financial statements.

B.     Vietnam

       55.     From at least 2011 through 2015, Ericsson, through entities including EAB,

Ericsson Vietnam and Ericsson Malaysia engaged a purported sales consultant (“Vietnamese

Consultant”) to provide consultancy services for various projects with customers in Vietnam.

The Vietnamese Consultant did not provide these services. Instead, Vietnamese Consultant

maintained a slush fund in Vietnam, through which payments were made to third parties. In total,

the Vietnamese Consultant was paid, through manual payments, approximately $11.4 million

between 2011 and 2015.

       56.     Vietnamese Consultant served strictly as an intermediary, who used this slush

fund to make payments to third parties. The recipients were disguised through the use of code

names such as “Exim,” “Ivory” and “Rezone”.

       57.     Ericsson Vietnam did not have adequate internal accounting controls to identify

the significant red flags raised by the payments to Vietnamese Consultant. Vietnamese



                                                11
         Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 12 of 22



Consultant was incorporated in the British Virgin Islands and held its bank account in Hong

Kong. Although Vietnamese Consultant dissolved in 2007, payments continued through 2015.

        58.    Ericsson Vietnam employees understood that the slush funds managed by

Vietnamese Consultant were connected to Vietnamese customers, several of which were state-

owned. A portion of slush funds managed by Vietnamese Consultant were given to customers as

cash gifts.

        59.    Ericsson, through its employees and agents, falsified Ericsson’s books and records

in order to conceal the slush fund payments. The payments were improperly booked to a cost of

sales account in EAB’s and Ericsson Vietnam’s books.

        60.    The financial results of EAB and Ericsson Vietnam were consolidated into

Ericsson’s financial statements.

Indonesia

        61.    Between 2012 and 2015, Ericsson Indonesia made approximately $45 million in

payments to a purported sales consultant (“Indonesian Consultant”), in order to create slush

funds to be managed by Indonesian Consultant with oversight and direction from employees of

Ericsson Indonesia.

        62.    Indonesian Consultant served as an intermediary to transfer money to unknown

third parties. The payments to Indonesian Consultant were made pursuant to sham contracts

between Ericsson Indonesia and Indonesian Consultant for services that were never performed.

Moreover, Indonesian Consultant’s invoices did not reflect the true nature of or contain a

description of the services provided.

        63.    Ericsson Indonesia employees referred to the slush funds using code names. One

slush fund, the “fridge,” held millions of dollars of cash in U.S. dollars used for “off the book



                                                 12
         Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 13 of 22



expenses” including customer entertainment and a pleasure trip to Bali. Ericsson Indonesia

maintained other slush funds with indecipherable purposes such as “Operational.”

       64.     To conceal them, the improper payments were recorded in the books of Ericsson

Indonesia in a “Customer Service” account under cost of sales.

       65.     Ericsson Indonesia’s books and records were consolidated into Ericsson’s

financial statements.

Kuwait

       66.     In December 2013, Ericsson, through EAB’s branch in Qatar, made an improper

payment to a consultant (“Kuwait Consultant”) pursuant to a sham contract for services that were

never actually performed.

       67.     In or around October 2011, a state owned telecommunications company in

Kuwait opened a request for proposals to upgrade its radio access network (“Kuwait Contract”).

EAB bid for the Kuwait Contract.

       68.     An employee of EAB entered into an oral agreement with Kuwait Consultant for

assistance in obtaining Kuwait Contract. The Kuwait Consultant was owned by two individuals

whose relative was a government official in Qatar.

       69.     From October 2011 through November 2011, Kuwait Consultant provided an

EAB employee with inside information such as competitor bid information about the Kuwait

Contract tender.

       70.     EAB was awarded the Kuwait Contract, which was worth approximately $180

million, in December 2012.

       71.     Communications between the representative of the Kuwait Consultant and the

EAB employee in January and February 2013 show that the Kuwait Consultant expected to

receive 3% of the value of the equipment of the Kuwait Contract, and that the representative of
                                               13
        Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 14 of 22



the Kuwait Consultant made a “commitment to [his] friends in Kuwait” which he would not pay

from his own funds.

       72.     In November 2013, Kuwait Consultant escalated the issue to the head of

Ericsson’s Middle East region, who eventually agreed to make a payment to Kuwait Consultant

in the amount of $450,000 through a sham agreement.

       73.     On December 12, 2013, an EAB employee sent an email attaching a draft

“Consultancy Frame Agreement” between Kuwait Consultant and EAB’s branch in Qatar. The

email stated, “I have been asked to sort out the mess we got into in Kuwait . . . . I have

constructed the attached agreement. . . . I do not want anyone to think that I had anything to do

with this just because I am now cleaning up!”

       74.     On or around December 18, 2013, the head of Ericsson’s Middle East region

signed the Consultancy Frame Agreement on behalf of EAB’s Qatar branch. The agreement

stated that EAB’s Qatar branch engaged Kuwait Consultant to provide services “within the area

of marketing and sales support to increase customer satisfaction and enhance Ericsson business

in Kuwait . . . with the purpose of winning the LTE business with [Kuwait SOE].” These

services were never provided. Accordingly, the head of Ericsson’s Middle East region asked the

Kuwait Consultant to create a sham invoice to support the settlement payment.

       75.     In December 2013, EAB’s branch in Qatar paid $450,000 to Kuwait Consultant

through correspondent bank accounts in New York, New York, to Kuwait Consultant’s bank

account in Qatar.

       76.     Ericsson’s books and records did not reflect that this transaction was, in fact,

related to an arrangement to reimburse the consultant for payments to unknown recipients.

Rather, EAB employees, at the direction of the head of Ericsson’s Middle East region, created a



                                                 14
          Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 15 of 22



sham contract to disguise the payment to the consultant and approved a fake invoice for services

in order to conceal the transaction.

        77.    The payment was recorded in the books of EAB’s Qatari branch under operating

expenses. The financial results of EAB’s Qatari branch were consolidated into Ericsson’s

financial statements.

China

        78.    Between 2013 and 2016, Ericsson China paid $31.5 million to third party service

providers who had connections and access to foreign officials. These third parties did not provide

any legitimate services to Ericsson in exchange for the large payments they received.

        79.    The purpose of these payments was to allow Ericsson China to continue to use

and pay third party agents in China in contravention of Ericsson’s policies and procedures.

        80.    In 2013, Ericsson instituted a policy restricting the use of third party agents.

Ericsson’s head of Asia Pacific determined that it was important for Ericsson China’s business to

continue to engage third party agents with strong connections to Ericsson China’s state-owned

customers. To continue to use and pay agents who were not approved or paid in compliance with

Ericsson’s internal procedures, EAB and Ericsson China employees made payments through

sham contracts with service providers.

        81.    To further avoid detection, EAB and Ericsson China employees processed the

payments manually using paper purchase requests, rather than through the electronic computer

system.

        82.    Ericsson China improperly recorded these payments as “other external services,”

“site acquisition services” and “service fulfillment of contract.” The financial statements of

Ericsson China were consolidated into those of Ericsson.



                                                 15
        Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 16 of 22



C.     Ericsson’s Willful Failure to Implement and Maintain Sufficient Internal
       Accounting Controls

       83.     During the relevant period, Ericsson knowingly and willfully failed to implement

adequate internal accounting controls with respect to retention of consultants and agents,

payment of bribes, and making improper payments.

       84.     In particular, Ericsson failed to implement controls to ensure the effective

enforcement of its policies and procedures that, among other things, (a) required employees

properly to document and account for payments to agents and consultants, including the ultimate

recipients of the payments and the reasons for the payments; (b) required adequate due diligence

for the retention of third-party agents and consultants; (c) required completed due diligence and a

fully executed contract with a third party before the third party could begin providing services;

(d) required that agreed-upon payments be commensurate with the services to be performed and

that the services paid for were performed; (e) prohibited certain compensation arrangements with

third parties, such as advance payments; and (f) established oversight procedures, by personnel at

Ericsson’s headquarters and others, to ensure that third parties were retained and paid pursuant to

appropriate controls.

       85.     As an example, Ericsson failed to implement an effective system of internal

accounting controls over its third-party consultant in Djibouti. EAB, through its branch in

Ethiopia, entered into a consultancy agreement with the Djibouti Consultant before the due

diligence on the Djibouti Consultant was completed. Additionally, the agreement with the

Djibouti Consultant deviated from Ericsson’s standard template agreement, was not properly

executed and approved, and provided that the Djibouti Consultant would receive an advance

payment, contrary to Ericsson’s policies and procedures. Likewise, the due diligence report on

the Djibouti Consultant was not signed or approved in compliance with Ericsson’s established


                                                16
         Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 17 of 22



management approval requirements, and omitted reference to the high-level official in the

government of Djibouti who controlled the Djibouti Consultant. Further, in order to process

payments to the Djibouti Consultant on an expedited basis, employees bypassed Ericsson’s

policies, procedures, and internal accounting controls relating to payment to agents and

consultants, at the direction of Ericsson’s head of Northeast Africa.

       86.     In Saudi Arabia, an EAB Saudi branch employee completed the due diligence on

Saudi Consultant A and Saudi Consultant B almost one year after the agreements with the

consultants were signed. The due diligence was conducted only because it was required before

making payments.

       87.     In China, Ericsson failed to implement an effective system of internal accounting

controls to prevent or detect the creation of sham service provider arrangements facilitated by

fake purchase requests and invoices submitted by third party service providers for services that

were never provided. Additionally, Ericsson China employees were able to provide foreign

officials with leisure trips and gifts without detection.

       88.     In Vietnam and Indonesia, neither Ericsson Vietnam nor Ericsson Indonesia had

adequate internal accounting controls to identify the significant red flags raised by the payments

to Vietnamese Consultant and Indonesian Consultant.

       89.     In Kuwait, the $450,000 payment to the Kuwait Consultant was not approved or

paid in compliance with Ericsson’s internal accounting controls. There was no written

consultancy agreement in place with the Kuwait Consultant and no due diligence was completed

at the time the purported services were performed.




                                                  17
        Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 18 of 22



D.     Ericsson’s Falsified Books and Records

       90.     Due to Ericsson’s failure to implement and enforce effective internal accounting

controls, employees were able to disguise the true nature and purpose of certain transactions in

Ericsson’s books and records.

       91.     Ericsson, through its employees and agents, including senior-level employees,

paid millions of dollars to various agents, consultants, and service providers who were not

approved or paid in compliance with Ericsson’s internal procedures. Some of the payments were

made in cash and were used to create slush funds, the purpose and recipients of which are

unknown. Other payments were made pursuant to sham service provider agreements under

which no legitimate services were provided to Ericsson, so as to continue to use and pay agents

in contravention of the Company’s policies and procedures.

       92.     In connection with these payments, Ericsson, through its employees and agents,

including senior-level employees, knowingly and willfully created or facilitated the creation of

fictitious contracts, invoices, and purchase orders for services that were not rendered and were

never intended to be rendered; used secret codenames for certain expenditures; and bypassed

Ericsson’s standard vendor sourcing process, including by using hard copy, rather than

electronic, documentation to evade detection. The payments were falsely or misleadingly

characterized in Ericsson’s books and records, including as consulting expenses, cost of sales,

“corporate marketing fees,” “other external services” or “service fulfillment of contract.”

       93.     Ericsson, through its employees and agents, disguised in its books and records the

approximately $2.1 million in bribe payments to, and for the benefit of, foreign officials in

Djibouti.

       94.     Ericsson, through its employees and agents, disguised in its books and records

approximately $40 million in improper payments in connection with obtaining business in Saudi
                                                18
         Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 19 of 22



Arabia. Payments for lavish trips and entertainment intended to influence Saudi foreign officials

also were disguised in Ericsson’s books and records.

       95.     In connection with the conduct described above in China, approximately $31.5

million in payments to third party service providers were inaccurately recorded in Ericsson’s

consolidated books and records. An additional $19.5 million which was paid to third party

consultants to fund gifts and leisure trips given to Chinese foreign officials, was also inaccurately

characterized in Ericsson’s books and records.

       96.     In connection with the conduct described above in Vietnam, approximately $11.4

million in payments to the Vietnamese Consultant were inaccurately recorded in Ericsson’s

consolidated books and records.

       97.     In connection with the conduct described above in Indonesia, approximately $45

million in payments to the Indonesian Consultant were inaccurately recorded in Ericsson’s

consolidated books and records.

       98.     With respect to the conduct described above in Kuwait, the $450,000 payment to

the consultant was inaccurately recorded in Ericsson’s consolidated books and records.

                                  FIRST CLAIM FOR RELIEF
                         Violations of Section 30A of the Exchange Act
                                        (Against Defendant)

       99.     Paragraphs 1 through 98 are re-alleged and incorporated by reference.

       100.    As described above, Ericsson, through its officers, directors, employees or agents

corruptly offered, promised to pay, or authorized unlawful payments to one or more persons,

while knowing that all or a portion of those payments would be offered, given or promised,

directly or indirectly, to foreign officials for the purposes of influencing their acts or decisions in

their official capacity, inducing them to do or omit to do actions in violation of their lawful


                                                  19
         Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 20 of 22



duties, securing an improper advantage, or inducing such foreign officials to use their influence

with a foreign government or instrumentality thereof to assist Ericsson in obtaining or retaining

business.

       101.     By reason of the foregoing, Ericsson violated, and unless enjoined, will continue

to violate, the anti-bribery provisions of the FCPA, as codified at Section 30A of the Exchange

Act [15 U.S.C. § 78-dd-1].

                                SECOND CLAIM FOR RELIEF
              Violations of Exchange Act Section 13(b)(2)(B) of the Exchange Act
                                        (Against Defendant)

       102.     Paragraphs 1 through 98 are re-alleged and incorporated by reference.

       103.     By engaging in the conduct described above, Ericsson failed to devise and

maintain a system of internal accounting controls sufficient to provide reasonable assurances

that: (i) transactions are executed in accordance with management’s general or specific

authorization; and (ii) transactions are recorded as necessary to permit preparation of financial

statements in conformity with generally accepted accounting principles or any other criteria

applicable to such statements, and to maintain accountability for its assets.

       104.     By engaging in the conduct described above, Ericsson violated, and unless

enjoined, will continue to violate, the internal accounting controls provisions of the FCPA, as

codified at Section 13(b)(2)(B) of the Exchange Act [15 U.S.C. § 78m(b)(2)(B)].

                                  THIRD CLAIM FOR RELIEF
                         Violations of Exchange Act Section 13(b)(2)(A)
                                        (Against Defendant)

       105.     Paragraphs 1 through 98 are re-alleged and incorporated by reference.

       106.     As alleged above, Ericsson failed to keep books, records, and accounts, which, in

reasonable detail, accurately and fairly reflected its transactions and disposition of its assets.
                                                  20
         Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 21 of 22



        107.    By reason of the foregoing, Ericsson violated, and unless enjoined, will continue

to violate, the books-and-records provisions of the FCPA, as codified at Section 13(b)(2)(A) of

the Exchange Act [15 U.S.C. §78m(b)(2)(A)].

                                      PRAYER FOR RELIEF

        WHEREFORE, the SEC respectfully requests that the Court:

                                                 I.

        Issue findings of fact and conclusions of law that Ericsson committed the alleged

violations.

                                                 II.

        Issue judgments, in forms consistent with Rule 65(d) of the Federal Rules of Civil

Procedure, permanently enjoining Ericsson, and its officers, agents, servants, employees, and

attorneys, and all persons in active concert or participation with any of them, who receive actual

notice of the judgment by personal service or otherwise, and each of them, from violating

Section 30A, 13(b)(2)(A) and 13(b)(2)(B) of the Exchange Act [15 U.S.C. §§ 78dd-1,

78m(b)(2)(A), and 78m(b)(2)(B)].

                                                III.

        Order Ericsson to disgorge all ill-gotten gains, with prejudgment interest, wrongfully

obtained from the conduct alleged in this Complaint.

                                                IV.

        Retain jurisdiction of this action in accordance with the principles of equity and the

Federal Rules of Civil Procedure in order to implement and carry out the terms of all orders and

decrees that may be entered, or to entertain any suitable application or motion for additional

relief within the jurisdiction of this Court.



                                                 21
       Case 1:19-cv-11214-GHW Document 1 Filed 12/06/19 Page 22 of 22



                                              V.

      Grant such other and further relief as this Court may determine to be just and necessary.


Dated: December 6, 2019

                                           /s/ Amy Jane Longo
                                           AMY JANE LONGO
                                           longoa@sec.gov
                                           Securities and Exchange Commission
                                           Los Angeles Regional Office
                                           444 S. Flower Street, Suite 900
                                           Los Angeles, CA 90071
                                           (323) 965-3835 (Longo)

                                           FINOLA H. MANVELIAN*
                                           manvelianf@sec.gov
                                           (323) 965-3980 (Manvelian)
                                           WENDY E. PEARSON*
                                           pearsonw@sec.gov
                                           (323) 965-4546 (Pearson)

*Not admitted in SDNY




                                              22
